                                        Case 5:15-md-02617-LHK Document 1103 Filed 02/09/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                            SAN JOSE DIVISION
                                  11

                                  12     LAURA FOWLES, et al.,                             Case No. 15-MD-02617-LHK
Northern District of California
 United States District Court




                                  13                   Plaintiffs,                         ORDER FOR RESPONSES TO
                                                                                           LETTER
                                  14             v.
                                                                                           Re: Dkt. No. 1102
                                  15     ANTHEM, INC., et al.,
                                  16                   Defendants.

                                  17

                                  18          By February 17, 2021, David Berger and Eve Cervantez shall file responses to the letter

                                  19   from George Mardikian, ECF No. 1102, as well as proof of service certifying that their responses

                                  20   were served on George Mardikian.

                                  21   IT IS SO ORDERED.

                                  22

                                  23   Dated: February 9, 2021

                                  24                                                  ______________________________________
                                                                                      LUCY H. KOH
                                  25                                                  United States District Judge
                                  26
                                  27

                                  28                                                   1
                                       Case No. 15-MD-02617-LHK
                                       ORDER FOR RESPONSES TO LETTER
